Citation Nr: 1031046	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right ankle condition.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
condition and entitlement to service connection for a right ankle 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied entitlement to 
service connection for a right ankle disability and entitlement 
to service connection for a chronic back disability.  The July 
1998 decision is final.

2.  In May 2007, the Veteran sought to reopen his claims for 
service connection for a back condition and a right ankle 
condition.

3.  The evidence received since the prior final denial is neither 
cumulative nor redundant and raises a reasonable probability of 
substantiating the claims for service connection for a back 
condition and a right ankle condition.





CONCLUSIONS OF LAW

1.  The July 1998 decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. 
§ 20.1100 (1998).  

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a back condition 
and a right ankle condition.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2009).

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. Under these provisions, VA is required to obtain service 
medical records and relevant VA healthcare records and must make 
reasonable efforts to help the veteran obtain other relevant 
medical records.  The duty to assist also requires VA to provide 
the claimant with a medical examination or a medical opinion when 
such an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when 
a claimant seeks to reopen a previously denied claim.  In Kent v. 
Nicholson, 20 Vet. App. 1, the Court held that VA must examine 
the basis for a denial of a previously disallowed claim and 
provide the appellant with notice of the evidence of service 
connection found lacking in the previous denial.  Kent at 9-10.

The RO provided VCAA notice to the appellant in a September 
letter. The letter advised the Veteran of the information and 
evidence required to substantiate his service connection claims.   
The Veteran was advised that new and material evidence was 
advised to reopen his claims.  The letter informed the Veteran of 
the evidence found lacking in the prior rating decision.  The 
letter explained what information and evidence VA would obtain in 
support of the Veteran's claim and what information and evidence 
he should provide.  The letter further explained how disability 
ratings and effective dates are determined.  The September 2007 
letter satisfied the timing requirements set forth in Pelegrini, 
as it was provided prior to the rating decision on appeal.

For the reasons discussed above, the Board finds that VA has 
fulfilled the requirements of the duty to notify under the VCAA.

II.  Analysis of Claim

The claims of entitlement to service connection for a right ankle 
injury and a back condition were previously denied in a January 
1997 rating decision.  The Veteran appealed the January 1997 
rating decision to the Board.  In a June 1998 rating decision, 
the Board denied the Veteran's claims for service connection for 
a chronic ankle disability and a chronic back disability.  

The evidence of record at the time of the Board decision included 
service treatment records, the report of a December 1996 VA 
examination, radiology reports, and a transcript of a November 
1997 RO hearing.

Generally, a claim which has been denied in a decision of the 
Board may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A.§ 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

In May 2007, the Veteran sought to reopen his claims for service 
connection for a back condition and a right ankle condition.

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with respect to 
that claim.  Once a claim is reopened, the adjudicator must 
review it on a de novo basis, with consideration given to all of 
the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed 
credible for the purposes of reopening an appellant's claim, 
unless it is inherently false or untrue, or, if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence received since the prior final denial includes: lay 
statements from the Veteran and his sister, V.S.; medical records 
from Good Shepherd Medical Center; a statement from Dr. A.S., 
M.D.; and treatment records from Kadlec Medical Center, dated in 
July 2006.  

The Veteran's lay statements reflect the Veteran contention that 
he sustained back and ankle injuries when he fell off of a truck.  
The Veteran contends that his injuries have affected him since 
service.

The statement from the Veteran's sister indicated that the 
Veteran wrote letters during service in which he described 
falling off of a flatbed truck.  

An MRI report from Good Shepherd Medical Center, dated in April 
2006 noted an impression of severe disk disease at L3-4 and L4-5.  

A statement from Dr. A.S., M.D., dated in October 2007, noted a 
medical opinion that he could not associate the Veteran's recent 
problems with an injury that occurred 50 years ago.

Treatment reports from Kadlec Medical Center, dated in July 2006 
reflect diagnoses of spinal stenosis, L3-4 and L4-5, and lumbar 
radiculopathy.  These records show that the Veteran underwent 
decompressive laminectomy and foraminotomy.  

The Board finds that the evidence submitted since the prior final 
denial of the Veteran's claims for service connection for a right 
ankle disability and a back disability is both new and material.  
The evidence is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial.   

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates to 
an unestablished fact necessary to substantiate the claims for 
service connection for a back condition and a right ankle 
condition and raises a reasonable probability of substantiating 
the claim.  In a letter to his Congressman, dated in May 1998 and 
not considered previously, the Veteran indicated that injuries 
have affected him for the 40 years since service.  The claims 
were previously denied due to a lack of continuity of 
symptomatology and a lack of competent medical evidence linking 
the claimed disabilities to service.  The Veteran's statements 
relate to the issue of continuity of symptomatology and are 
therefore material.

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for a right ankle disability and a chronic 
back disability.  The Board has determined that additional action 
is necessary before these claims can be decided, as set forth in 
the REMAND portion below.  



ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a back condition and a 
right ankle condition are reopened.  To that extent only, the 
claims are allowed.  


REMAND

The Veteran contends that the claimed right ankle and back 
disabilities are related to a fall from a truck during service.

In a July 2010 brief, the Veteran's representative noted that 
personnel records may provide useful information regarding the 
alleged injuries.  The personnel records should be obtained and 
associated with the claims file.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
the claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  Under 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; (2) 
The record includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of a disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a disease 
or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316 or 3.317, which manifested during an applicable presumptive 
period; and (4) The record indicates that the claimed disability 
or symptoms may be associated with the established event, injury 
or disease or another service-connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran had a VA examination in 1996; however, the 
examination report did not include a medical opinion regarding 
the etiology of the Veteran's disabilities.  A new VA examination 
is warranted to obtain a medical opinion.  

The Board notes that the Veteran is currently incarcerated.  The 
duty to assist incarcerated veterans requires that VA tailor its 
assistance to meet the particular circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The AMC/ RO should 
attempt to schedule a physical examination of the Veteran if 
possible.  If a physical examination is not possible, the AMC/ RO 
should obtain a medical opinion based upon a review of the claims 
file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's personnel records 
and associate the personnel records with the 
claims file.   All requests for records 
should be documented in the claims file, and 
the Veteran should be informed of the status 
of all requests.  

2.  The RO should determine if it is possible 
to conduct an examination at the correctional 
facility where the Veteran is currently 
incarcerated.  If this is possible, then an 
examination should be conducted in accordance 
with the instructions provided below.  If 
not, the RO should document what specific 
efforts were made to enable such an 
examination to be conducted.

3.  If an examination can be arranged, the 
claims file should be provided for the 
examiner's review in conjunction with the 
examination.  The examination report should 
indicate that the claims file was reviewed.  
The examiner should:

a.  diagnose any current back condition 
and opine whether a current back condition 
is at least as likely as not (50 percent 
or greater likelihood) related to service, 
including a fall from a truck during 
service.  The examiner should provide a 
detailed rationale for the opinion.  If an 
opinion cannot be formed without resorting 
to mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.  

b.  diagnose any current right ankle 
condition and opine whether a current 
right ankle condition is at least as 
likely as not (50 percent or greater 
likelihood) related to service, including 
a fall from a truck during service.  The 
examiner should provide a detailed 
rationale for the opinion.  If an opinion 
cannot be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

4.  If it is not possible to examine the 
Veteran at the facility where he is 
incarcerated, the AMC/ RO should arrange to 
obtain a medical opinion based upon a review 
of the claims file.  The AMC/ RO should 
forward the claims file to an appropriate 
physician.  The examiner should review the 
claims file in its entirety and should state 
an opinion regarding the following:

a.  Is a current back condition at least 
as likely as not (50 percent or greater 
likelihood) related to service, including 
a fall from a truck during service?  The 
examiner should provide a detailed 
rationale for the opinion.  If an opinion 
cannot be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion. 

b.  Is a current right ankle condition at 
least as likely as not  (50 percent or 
greater likelihood) related to service, 
including a fall from a truck during 
service?  The examiner should provide a 
detailed rationale for the opinion.  If an 
opinion cannot be formed without resorting 
to mere speculation, the examiner should 
so state and provide a reason for such 
conclusion. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


